Maxwell, Ch. J.
This is an application for a writ of mandamus to compel the defendants to pay certain coupons of the refunding bonds of Dakota county. On motion of the respondent, a proper petition and bond having been filed, the cause was removed to the United States circuit court of this state, and by that court remanded to this court for want of jurisdiction. The questions involved are identical with those decided by this court in State v. Wilkinson, 20 Neb., 610; and, as in our view that decision states the law correctly, it will be adhered to. A peremptory writ will issue, as prayed for in the petition, commanding the payment of the amount due on the unpaid coupons.
Judgment accordingly.
The other judges concur.